Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note from the Examiner
The office action was mistakenly sent as a Final Rejection. The Finality of the rejection is withdrawn, a new Non-Final rejection is provided below in light of new grounds of rejection. 

Election/Restrictions
Applicant's election of Invention I and Species F in the reply filed on 22 June 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After further reconsideration of the claims, it has been determined claims 9-18 include subject matter not part of the elected species, specifically “a main flow control device” as directed to non elected species D and E. Claims 9-18 are subsequently withdrawn from consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak (U.S. 9,113,591) in view of Thompson et al. (U.S. 5,971,294).
Regarding claim 1, Shivak discloses a distributed pump system comprising: 
a supply source (24);
a support structure (as exampled in Fig. 1 or 7) arranged on or proximate an agricultural vehicle (tractor) movable across a field;
at least two fluid distribution elements (36, 40, Fig. 2) mounted to the support structure and coupled at an inlet to a first conduit (from 24 to 36) to provide fluid communication between the fluid distribution elements and the supply source;
an application system comprising at least two application units (16, 18, 20) having a plurality of dispensing nozzles coupled thereto, wherein each application unit is respectively coupled to one or more of the fluid distribution elements by a second conduit (where 38 is connected);
at least one first monitoring device (38) coupled to the second conduit, wherein the at least one first monitoring device is associated with a respective application unit and fluid distribution element, and wherein the at least one first monitoring device is configured to sense a downstream flow parameter of the second conduit and generate a corresponding output signal; and an electronic control unit (not shown, but disclosed Column 4, Lines 45-52) communicatively coupled to each of the fluid distribution elements, wherein the electronic control unit is configured to dynamically adjust an input parameter of one or more of the fluid distribution elements when the sensed downstream flow parameter is above or below a predetermined threshold to  maintain a desired spray output of the 
Shivak is silent to the type of pump. 
However, Thompson teaches positive displacement pumps are well known to be used with fluid distribution systems (Column 4, Lines 6-9).
The substitution of one element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed since the substitution of the positive displacement pump of Thompson, or any known fluid pump, would have yielded predictable results, namely, selecting the pump most suitable for the type of fluid to be dispense for optimal control over flow rate and pressure.
Regarding claim 2, the supply source comprises one or more solution reservoirs (24, or can add additional reservoirs as exampled in Fig. 5).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak and Thompson as applied above, and further in view of McNabb (U.S. 5,927,603).
Regarding claim 3, Shivak and Thompson disclose the invention as described above, but fail to disclose including a charge pump coupled to an outlet of each of the one or more solution reservoirs.
However, McNabb teaches a fluid distribution system which includes additional pumps along the line (105, as additional pumps after first pump) and a charge pump (105, first pump) coupled to the outlet of a reservoir (142).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a charge pump as taught by McNabb, since doing so would yield predictable results, namely, providing the primary pressure to deliver the supply in the reservoir to the fluid 
Regarding claim 4, McNabb, as applied to Shivak and Thompson above, further teaches including a second monitoring device coupled to the first conduit proximate the outlet of the charge pump (Column 17, Line 67 – Column 18, Line 1), wherein the second monitoring device is configured to generate a second output signal indicative of an upstream flow parameter.
Regarding claim 5, Shivak discloses the electronic control unis is configured to dynamically adjust an input parameter of the fluid distribution elements when the sensed downstream flow parameter is above or below a predetermined threshold to maintain a desired spray output of the plurality of dispensing nozzles (Column 5, Lines 4-10). As combined with McNabb, the control unit would also maintain that of the charge pump, as also taught by McNabb (Column 17, Line 64 – Column 18, Line 9).
Regarding claim 6, the monitoring devices comprise a flow meter (Column 5, Lines 4-10 of Shivak) can also comprise a pressure sensor (Column 18, Lines 5-9 of McNabb).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak and Thompson as applied above, and further in view of Wood et al. (U.S. 5,911,362).
Regarding claim 8, Shivak and Thompson disclose the invention as described above, and though not explicitly disclosed, it is implied, with the system of Shivak, that the user can input and change when to turn the nozzles on and off, since the system is used for agriculture and the operator must know when spraying or no spraying is desired.
Furthermore, Wood also teaches it is well-known to allow for operator control over a distributed pump system (via 134).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIET LE/Primary Examiner, Art Unit 3752